Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 7 March 1812
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson March 7th. 1812

Though the Season has returned when the genial warmth of the Sun, invigorated our chilled Blood, yet we find the Cold still presides, & makes me exclaim in the language of a late Poet, Ah! Why, unfeeling Winter? Why still flags thy torpid wing?
Fly, melancholy Season, fly
And yield the year to Spring.
With us the travelling has been very poor, high banks of Snow, & much bear ground—Till this week, I have scarcely been out, this winter, & for several days past, the sleighing has been very fine—Cousin Betsy Allen, expected to have been married this winter, & this week to have taken her abode in Midlebury Vermont State—with Mr Merrill, said to be a very worthy minister of that Town—The connection was agreeable to & nothing but the distance, unpleasant—But Mr Merrill has been sadly disappointed by her being taken sick in December at Beverly where she was very ill for five weeks, of a Billious Cholic, & since her return home, has been too feeble to change her situation, which you can easily believe is a sad Disappointment—I heard of her Indisposition, & last Tuesday Mr Peabody, & I, went to Bradford on purpose to see her before she left us—I found Cousin Betsy better, had the Day before left her chamber, & had got below. though too feeble to think of a journey so long, till the warm weather—But to my great supprize, I found our good friend Mrs Allen, in what I fear will prove a fixed decline—She sits up, but looks as Mrs Norton did, or more like the picture of our grandmother Edwards—her flesh all gone, feverish, & a bad Cough, which I since hear is worse—I could not but look upon Betsy, & think that her Mother would be spared the pain of seeing her Depart—For though it would be pleasant in one view, yet both her Parents, will greatly feel their Daughters absense—I hope, however that warmer weather will prove salutory—I am grieved to hear of Mr Smith’s Indisposition, & of the dear little Francis—The hooping Cough is a dreadful disease, especially for Infants—Mrs Adams lost a beautiful Brother by its effects & I suppose it makes her more fearful—But we must leave all Events to infinite wisdom—we can only pray they may be in Mercy—With you, I am glad she is surrounded by her nearest Connections—they can comfort—but God alone, is the Arbiter of Life, & Death—I forwarded Letters to you, but had not then time to ask you to read, & seal the Childrens to their Parents in Russia, which if you think proper will be good enough to send on in the safest,  Ship— My sister Cranch shew me a nice  of Russia Sheeting, which I think she said, she had sent her for fifteen Dollars, on account of the childrens Board—If I knew how to procure a peice in the same way, for board, I should be glad, for I am sick of India Cotton for sheets—Perhaps, Mr Thomas Adams, would contrive for me, I have not time to write to him, or I would—you will be good enough to ask him, for I know nothing of commercial affairs—
I am called, & can only say, that I am with the greatest respect, & love, for the President, you, & family, your /ever affectionate Sister 
E Peabody